Citation Nr: 1442810	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in July and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an RO formal hearing in June 2008 and at a hearing via videoconference before the undersigned Veterans Law Judge in May 2010.  Transcripts of those proceedings have been associated with the Veteran's claims file.

In July 2010, the Board reopened and remanded the claims for additional development.  However, as there has not been substantial compliance with all of the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board further notes that, in addition to reviewing the Veteran's paper claims folder, it has considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

The Veteran seeks service connection for hepatitis C and diabetes.  In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hepatitis C is related to his active service and, specifically, the result of air gun inoculations or as a consequence of an in-service chest surgery.  He contends diabetes is secondary to his hepatitis.  

In July 2010, the Board remanded the case, in part, to obtain an opinion as to whether the in-service surgery was of the sort that a blood transfusion would have occurred and whether this could be the source of the Veteran's hepatitis.  The Board also asked for an opinion regarding the etiology of the Veteran's diabetes, including whether it could have been caused or aggravated by the Veteran's hepatitis C.  Because the February 2012 response from the nurse practitioner on these issues was confusingly expressed, clarification will need to be sought.  

On remand, any outstanding relevant treatment records dated since May 2012 should be associated with the claims file.  See Bell v. Derwinski, 1 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records relevant to the Veteran's hepatitis C and diabetes mellitus dated since May 2012. 
2.  After obtaining any outstanding records, the Veteran's VA claims file should be made available to an appropriately qualified physician.  It is requested that a person other than the one who provided the February 2012 opinion review the case.  That physician should consider the record, and as to hepatitis C, express an opinion as to whether it is at least as likely as not this was incurred during service.  In this regard, the examiner should indicate whether the in-service chest surgery in 1981 would have likely involved a blood transfusion or exposure to any other hepatitis C risk factors, and if so whether the Veteran's current hepatitis C is as likely as not related to that in-service hepatitis C risk factor.   
The examiner also should express an opinion as to whether the Veteran's hepatitis C is related to the Veteran's in-service immunizations, reportedly administered via a multi-use gun injector.
A complete rationale for any opinion expressed should be provided.  If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

3.  As to diabetes mellitus, the Veteran's VA claims file should be made available to an appropriately qualified physician.  It is requested that a person other than the one who provided the February 2012 opinion, review the case.  That physician should consider the record, and express an opinion as to the cause of the Veteran's diabetes, and particularly whether it had its onset in service, and/ or whether hepatitis C caused it or aggravated it (increased it in severity beyond its natural progression).  
A complete rationale should be provided for any opinion expressed.  If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

4.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



